SIMPSON, J.
This suit Avas brought, as shown by the summons and complaint, by “W. T. LoAve and Tennis Tidwell, partners doing business under the firm name and style of LoAve & Tidwell,” against S. A. McBride (it being statutory ejectment to recover lands).
Defendant objected to the introduction of the record of a deed from J. F. Graham and G. F. Graham to T. L. Ready, the record showing that said deed Avas acknowledged in Tennessee, before a notary public, but not showing that any notarial seal Avas attached. The court admitted, the deed only as color of title. In this there Avas no error. It is not necessary'that the deed be sufficient to pass title to be admitted as color of title (Henry v. Brown, 143 Ala. 454-455, 39 South. 325), nor is it necessary to shoAV that the purported grantor Avas in possession of the land (Id.).
The original record is admissible, although the statute mentions only a transcript of it.
*410Secondary evidence can be introduced when “it appears to the court that the original conveyance has been lost, or destroyed, or that the party offering the transcript had not the custody or control thereof.” — Code of 1907, § 3374. 'One of the plaintiffs testified that he did not have possession or custody of the deed.
There was no error in allowing the witness, Ready, to testify that he went into possesison of the land under the deed.
There was no error in sustaining plaintiff’s objection to the question to Ready as a witness — “Did you not have a conversation with Mr. McBride * * * in which he showed you a deed to 100 acres of this land, and told you that he owned it, and was in possession of it?”
If the object was (as it seems) to prove that at the time Ready bought said McBride was in possession, while it is true that statements explanatory of a possession proven are admissible, yet that is a different thing from proving the possession itself by a statement.
The fact that McBride said he was in possession would not prove that he was in fact in open, notorious adverse possession.
There was no error in refusing to allow the tax deed by the defendant to be introduced in evidence, as the description of the land therein is insufficient; being as follows: “One hundred acres in E. % of S. E. % and S. W. 14 of S. E. 14, Sec. 29, T. 5, R. 6, lying and being in said county and state.” Even as color of title, a deed which does not describe any land is not admissible. — Rogers v. Keith et al., 148 Ala. 225, 228, 32 South. 446.
The judgment of the court is affirmed.
Affirmed.
All the Justices concur.